Citation Nr: 1648480	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability. 


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1978 and from May 1980 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously remanded by the Board, in August 2014, for further development.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the August 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  The Board's August 2014 remand directed that, if the Veteran's claim was not granted, the RO should schedule a videoconference hearing before a Veterans Law Judge as requested by the Veteran in his May 2012 substantive appeal.  Although the April 2016 supplemental statement of the case denied the Veteran's claim, the RO did not schedule a hearing.  Accordingly, remand is necessary to provide the Veteran with the requested hearing and ensure compliance with the August 2014 remand.  See id.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge, as requested by the Veteran.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




